Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-21 are pending. 

Applicant’s election without traverse of Group II, drawn to an antigen-binding member (ABM) conjugate that read on cysteine residues at position 108 and 113 of the CH2 domain, in the reply filed on January 18, 2021 is acknowledged.  

Claims 1-10 and 19-20 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 11-14 and 21, drawn to an antigen-binding member (ABM) conjugate that read on cysteine residues at position 108 and 113 of the CH2 domain, are being acted upon in this Office Action.   

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2020 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on March 24, 2020 are acceptable. 
Specification
The amendment to the specification filed on March 24, 2020 has been entered.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The “substance suitably used in the diagnosis, cure, mitigation, treatment or prevention of disease” in claim 12 is indefinite because it cannot be ascertained which substances are “suitable” as directed or how and by what criteria the substance is “suitable”.   Even considering the claims in light of the specification, the claims are so broad as to be indefinite.
However, it is unclear when a substance should be regard as suitable for preventing or curing or treating or mitigating which disease.  


Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).   
Claim 11 encompasses any ABM conjugate (ABMC) comprising (a) any specific antigen-binding member (ABM) comprising any specific antigen- binding moiety and an antibody Fc region comprising a human CH2 domain, which is engineered for a cysteine substitution at position 108 and/or 113 for site-specific drug conjugation, wherein numbering is according to the IMGT, wherein the antibody Fc region comprises an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 4, 5, or 6, and (b) at least one heterologous molecule covalently conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain, wherein numbering is according to the IMGT.
Claim 12 encompasses the ABMC of claim 11, wherein the heterologous molecule is any substance suitably used in the diagnosis, cure, mitigation, treatment, or prevention of disease.
Claim 13 encompasses the ABMC of claim 11, wherein the heterologous molecule is conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain via a conjugation linker, wherein numbering is according to the IMGT. 
Claim 14 encompasses the ABMC of claim 13, wherein the conjugation linker comprises a maleimide group.
Claim 21 encompasses the ABMC of claim 12, wherein the heterologous molecule is selected from the group consisting of a pharmaceutical drug substance, toxin, radionuclide, immunomodulator, cytokine, lymphokine, chemokine, growth factor, tumor necrosis factor, hormone, hormone antagonist, enzyme, oligonucleotide, DNA, RNA, sIRNA, RNAi, microRNA, peptide, nucleic acid, photoactive therapeutic agent, anti- angiogenic agent, pro-apoptotic agent, peptide, lipid, carbohydrate, fluorescent tag, visualization peptide, biotin, serum half-life modulator, capture tag, chelating agent, and solid support.
Regarding antigen-binding molecule (ABM), the specification discloses 
[0174] The term "antigen-binding molecule" or ABM as used herein shall mean a molecule comprising an antigen-binding moiety capable of specifically recognizing an antigen or epitope thereof with a certain 
[0182] The term "antibody" shall specifically include antibodies in the isolated form, which are substantially free of other antibodies directed against different target antigens and/or comprising a different structural arrangement of antibody domains. Still, an isolated antibody may be comprised in a combination preparation, containing a combination of the isolated antibody, e.g. with at least one other antibody, such as monoclonal antibodies or antibody fragments having different specificities. 
[0183] The term "antibody" shall apply to antibodies of animal origin, including human species, such as mammalian, including human, murine, rabbit, goat, camelid, llama, cow and horse, or avian, such as hen, which term shall particularly include recombinant antibodies which are based on a sequence of animal origin, e.g. human sequences. 
[0184] The term "antibody" specifically applies to human antibodies.  
[0195] The term "antibody" is understood to include functionally active variants of new or existing, e.g. naturally-occurring antibodies. 
[0196] It is further understood that the term variant of an ABM or antibody, in particular variants of antibody-like molecules, or antibody variants, shall also include derivatives of such molecules as well.  
[0203] The term "variant" shall particularly refer to antibodies, such as mutant antibodies or fragments of ABM or antibodies, e.g. obtained by mutagenesis methods, in particular to delete, exchange, introduce inserts into a specific antibody amino acid sequence or region or chemically derivatise an amino acid sequence, e.g. in the constant domains to engineer the antibody stability, effector function or half-life, or in the variable domains to improve antigen-binding properties, e.g. by affinity maturation techniques available in the art. Any of the known mutagenesis methods may be employed, including point mutations at desired positions, e.g. obtained by randomization techniques. In some cases, positions are chosen randomly, e.g. with either any of the possible amino acids or a selection of preferred amino acids to randomize the antibody sequences. The term "mutagenesis" refers to any art recognized technique for altering a polynucleotide or polypeptide sequence. Preferred types of mutagenesis include error prone PCR mutagenesis, saturation mutagenesis, or other site directed mutagenesis. 
[0204] The term "functional variants" herein also referred to as "functionally active variant" may e.g. include a sequence resulting from modification of a parent sequence (e.g. from a parent ABM or antibody) by insertion, deletion or substitution of one or more amino acids, or chemical derivatization of one or more amino acid residues in the amino acid sequence, or nucleotides within the nucleotide sequence, or at either or both of the distal ends of the sequence, e.g. in a CDR or FR sequence, and which modification does not affect, in particular impair, the activity of this sequence. In the case of a binding site having specificity to a selected target antigen, the functionally active variant of an antibody would still have the predetermined binding specificity, though this could be changed, e.g. to change the fine specificity to a specific epitope, the affinity, the avidity, the Kon or Koff rate, etc. For example, an affinity matured antibody is specifically understood as a functionally active variant antibody. Hence, the modified CDR sequence in an affinity matured antibody is understood as a functionally active variant.

The specification exemplifies just antibody cetuximab that binds to EGFR comprising a human Fc region composed of one CH2 and one CH3 domain from IgG1, and comprises one or two cysteine substitutions in the CH2 domain, which are N325C and/or L328C, wherein numbering is according to the EU index of Kabat.  The double cysteine substituted mutant CX_N325C/L328C is conjugated to drug MMAE via maleimide-val-cit linker at said cysteines.  The mutants Asn325Cys and Leu328Cys in the scaffold of the wild-type Fc have shown a reduction of affinity to CD64 in comparison with the wild-type Fc.  Binding of the EAM151-5 to CD64 was reduced in comparison with the wild-type Fc. Mutants EAM151-5 Asn325Cys and EAM151-5 Leu328Cys have shown less binding to CD64 than the clone EAM151-5, see para. [0317].  The specification also discloses Her2-specific Fcab clone H561-4 having Asn325Cys substitution (SEQ ID NO: 42) or Leu328Cys substitution (SEQ ID NO: 43). Tubulysin conjugate with a SPDB linker was coupled to said Fcab H-561-4. 
However, the description of one cetuximab that binds to EGFR and antibody from clone H561-4 that binds to HER2 is not representative of the entire genus because the genus of antigen-binding member (ABM) is highly variable based on the definition above so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed ABM conjugate themselves, (see Amgen at page 1358).
Even assuming the antigen-binding member (ABM) is an antibody, the specification does not disclose enough species of antibodies from animal origin, or mammalian origin, including human, murine, rabbit, goat, camelid, llama, cow and horse, or avian, such as hen.  In particular, the specification does not describe the structure, e.g., different heavy and light chain variable regions comprising the six different CDRs that correlated with binding to which antigen or epitope such that when conjugated to a heterologous molecule or substance at an engineered cysteine at position 108 and/or 113, numbering according to the IMGT (N325C and/or L328C numbering according to EU), the ABM conjugate is effectively to cure, mitigate, treat, or prevent all diseases.  The specification does not describe the structure common to members of the genus of ABM conjugate, sufficient to show possession of the claimed genus at the time of filing.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).   Given that hundreds of unique antibody structures may bind a single antigen, the structure of just two antibodies cannot be predicted from the structure of the antigen (as held in Amgen), and a two species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie). 
Furthermore, a skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences, or specific VH and VL sequences.  
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  

A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
Regarding “substance suitably used in the diagnosis, cure, mitigation, treatment or prevention of disease” in claim 12, the specification does not describe when a substance should be regard as suitable for preventing or curing or treating or mitigating which disease.   
Regarding “substance” and “solid support” in claim 21, the specification does not describe the chemical structure of the encompassed drug substance and how a “solid support” can “suitably” be used in diagnosis, cure, mitigation, treatment or prevention of all diseases.  There are no objective evidence of treating or curing or preventing any disease by administering the claimed ABM conjugate.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only (1) an antibody conjugate comprising (a) an antigen-binding moiety that binds to EGFR or HER2 and a human Fc region comprising a human CH2 domain, which is engineered for a cysteine substitution at position 108 and/or 113 for site-specific drug conjugation, wherein numbering is according to the IMGT, wherein the antibody Fc region comprises an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 4, 5, or 6, and (b) at least one heterologous molecule covalently conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain, wherein numbering is according to the IMGT, (2) the antibody conjugate above wherein the heterologous molecule is a drug, an enzyme, a toxin, or a label, (3) the antibody conjugate above wherein the drug is MMAE or conjugated to one or both cysteines at position 108 and 113 of the CH2 domain via a linker comprises maleimide-val-cit, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 11-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) an antibody conjugate comprising (a) an antigen-binding moiety that binds to EGFR or HER2 and a human Fc region comprising a human CH2 domain, which is engineered for a cysteine substitution at position 108 and/or 113 for site-specific drug conjugation, wherein numbering is according to the IMGT, wherein the antibody Fc region comprises an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 4, 5, or 6, and (b) at least one , does not reasonably provide enablement for the claimed ABM conjugate set forth in claims 11-14 and 21. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.", see MPEP 2164.  
Enablement is not commensurate in scope with claims as how to use any unspecified ABM conjugate for cure, mitigation, treatment or prevention of all diseases.  
Claim 11 encompasses any ABM conjugate (ABMC) comprising (a) any specific antigen-binding member (ABM) comprising any specific antigen- binding moiety and an antibody Fc region comprising a human CH2 domain, which is engineered for a cysteine substitution at position 108 and/or 113 for site-specific drug conjugation, wherein numbering is according to the IMGT, wherein the antibody Fc region comprises an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 4, 5, or 6, and (b) at least one heterologous molecule covalently conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain, wherein numbering is according to the IMGT.

Claim 13 encompasses the ABMC of claim 11, wherein the heterologous molecule is conjugated to one or both of the cysteines at position 108 and 113 of the CH2 domain via a conjugation linker, wherein numbering is according to the IMGT. 
Claim 14 encompasses the ABMC of claim 13, wherein the conjugation linker comprises a maleimide group.
Claim 21 encompasses the ABMC of claim 12, wherein the heterologous molecule is selected from the group consisting of a pharmaceutical drug substance, toxin, radionuclide, immunomodulator, cytokine, lymphokine, chemokine, growth factor, tumor necrosis factor, hormone, hormone antagonist, enzyme, oligonucleotide, DNA, RNA, sIRNA, RNAi, microRNA, peptide, nucleic acid, photoactive therapeutic agent, anti- angiogenic agent, pro-apoptotic agent, peptide, lipid, carbohydrate, fluorescent tag, visualization peptide, biotin, serum half-life modulator, capture tag, chelating agent, and solid support.
Regarding antigen-binding molecule (ABM), the specification discloses 
[0174] The term "antigen-binding molecule" or ABM as used herein shall mean a molecule comprising an antigen-binding moiety capable of specifically recognizing an antigen or epitope thereof with a certain binding affinity and/or avidity, herein also referred to as "binding domain". According to specific examples of an ABM, the binding domain is an immunoglobulin-type binding region or one or more (e.g. 2) antibody domains comprising an antigen-binding site in CDR-loops or in non-CDR (or structural) loops, and in particular an antigen-binding moiety comprised in any of a single-domain antibody, single-chain variable domains (VH/VL), Fd, Fab, F(ab').sub.2, scFv, Fd, Fv, an antigen-binding CH3, Fcab, mAb.sup.2, Armadillo repeat polypeptide, fibronectin type III domain, tenascin type III domain, ankyrin repeat motif domain, lipocalin, Kunitz domain, Fyn-derived SH2 domain, miniprotein, C-type lectin-like domain scaffold, engineered antibody mimic, and any genetically manipulated counterparts of any of the foregoing which retain antigen binding functionality. 
[0182] The term "antibody" shall specifically include antibodies in the isolated form, which are substantially free of other antibodies directed against different target antigens and/or comprising a different structural arrangement of antibody domains. Still, an isolated antibody may be comprised in a combination preparation, containing a combination of the isolated antibody, e.g. with at least one other antibody, such as monoclonal antibodies or antibody fragments having different specificities. 
[0183] The term "antibody" shall apply to antibodies of animal origin, including human species, such as mammalian, including human, murine, rabbit, goat, camelid, llama, cow and horse, or avian, such as hen, 
[0184] The term "antibody" specifically applies to human antibodies.  
[0195] The term "antibody" is understood to include functionally active variants of new or existing, e.g. naturally-occurring antibodies. 
[0196] It is further understood that the term variant of an ABM or antibody, in particular variants of antibody-like molecules, or antibody variants, shall also include derivatives of such molecules as well.  
[0203] The term "variant" shall particularly refer to antibodies, such as mutant antibodies or fragments of ABM or antibodies, e.g. obtained by mutagenesis methods, in particular to delete, exchange, introduce inserts into a specific antibody amino acid sequence or region or chemically derivatise an amino acid sequence, e.g. in the constant domains to engineer the antibody stability, effector function or half-life, or in the variable domains to improve antigen-binding properties, e.g. by affinity maturation techniques available in the art. Any of the known mutagenesis methods may be employed, including point mutations at desired positions, e.g. obtained by randomization techniques. In some cases, positions are chosen randomly, e.g. with either any of the possible amino acids or a selection of preferred amino acids to randomize the antibody sequences. The term "mutagenesis" refers to any art recognized technique for altering a polynucleotide or polypeptide sequence. Preferred types of mutagenesis include error prone PCR mutagenesis, saturation mutagenesis, or other site directed mutagenesis. 
[0204] The term "functional variants" herein also referred to as "functionally active variant" may e.g. include a sequence resulting from modification of a parent sequence (e.g. from a parent ABM or antibody) by insertion, deletion or substitution of one or more amino acids, or chemical derivatization of one or more amino acid residues in the amino acid sequence, or nucleotides within the nucleotide sequence, or at either or both of the distal ends of the sequence, e.g. in a CDR or FR sequence, and which modification does not affect, in particular impair, the activity of this sequence. In the case of a binding site having specificity to a selected target antigen, the functionally active variant of an antibody would still have the predetermined binding specificity, though this could be changed, e.g. to change the fine specificity to a specific epitope, the affinity, the avidity, the Kon or Koff rate, etc. For example, an affinity matured antibody is specifically understood as a functionally active variant antibody. Hence, the modified CDR sequence in an affinity matured antibody is understood as a functionally active variant.
[0218] Specific functionally active variants are CDR variants. A CDR variant includes an amino acid sequence modified by at least one amino acid in the CDR region, wherein said modification can be a chemical or a partial alteration of the amino acid sequence, which modification permits the variant to retain the biological characteristics of the unmodified sequence. A partial alteration of the CDR amino acid sequence may be by deletion or substitution of one to several amino acids, e.g. 1, 2, 3, 4 or 5 amino acids, or by addition or insertion of one to several amino acids, e.g. 1, 2, 3, 4 or 5 amino acids, or by a chemical derivatization of one to several amino acids, e.g. 1, 2, 3, 4 or 5 amino acids, or combination thereof. The substitutions in amino acid residues may be conservative substitutions, for example, substituting one hydrophobic amino acid for an alternative hydrophobic amino acid. 
The specification exemplifies just antibody cetuximab that binds to EGFR comprising a human Fc region composed of one CH2 and one CH3 domain from human IgG, in particular IgG1, and comprises one or two cysteine substitutions in the CH2 domain, which are N325C and/or L328C, wherein numbering is according to the EU index of Kabat.  The double cysteine substituted mutant 
However, the specification does not teach the structure of all ABM conjugates encompassed by the claimed ABM conjugate.  
Even assuming the antigen-binding member (ABM) is an antibody, the specification does not teach the structure, e.g., different heavy and light chain variable regions comprising six different CDRs that correlated with binding to which antigen or epitope from antibodies of any animal origin, including but not limited to human, murine, rabbit, goat, camelid, llama, cow and horse, or avian, such as hen to enable one of skill in the art to make and use without undue experimentation.  In particular, the specification does not teach the structure, e.g., different heavy and light chain variable regions comprising six different CDRs that correlated with binding to which antigen or epitope such that when conjugated to a heterologous molecule or substance at an engineered cysteine at position 108 and/or 113, numbering according to the IMGT (N325C and/or L328C numbering according to EU), the ABM conjugate is effectively to cure, mitigate, treat, or prevent all diseases (claim 12).  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).   
Furthermore, a skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences, or specific VH and VL sequences.  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding “substance suitably used in the diagnosis, cure, mitigation, treatment or prevention of disease” in claim 12, the specification does not teach when a substance should be regard as “suitable” for preventing or curing or treating or mitigating which disease.   
Regarding “substance” and “solid support” in claim 21, the specification does not teach the chemical structure of the encompassed drug substance and how a “solid support” can “suitable” for used in cure, mitigation, treatment or prevention of all diseases.  
There are no in vivo working examples of treating or curing or preventing any disease by administering the claimed ABM conjugate.  
The art is unpredictable and complex as described above.  Given these factors, and the lack of specific guidance in the specification as to how to perform the full scope of the claimed ABM conjugate, 

Conclusion
	The closest prior art is Elson (US2014/0038287).  However, Elson does not teach site-specific drug conjugation at position 108 and/or 113 numbering according to IMGT or N325C and/or L328C, numbering according to EU.  In particular, Elson does not teach the antibody Fc comprising an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 4 (N325C), SEQ ID NO: 5 (L328C) or SEQ ID NO: 6 (N325C and L328C). 

No claim is allowed.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644